Citation Nr: 0315376	
Decision Date: 07/10/03    Archive Date: 07/17/03	

DOCKET NO.  01-09 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the character of the appellant's discharge from 
service is a bar to Department of Veterans Affairs (VA) 
benefits.



REPRESENTATION

Appellant represented by:	Marcheta L. Gillam, Attorney



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2000 administrative 
decision of the VA Regional Office (RO) in Cleveland, Ohio, 
that denied the benefit sought on appeal.  The appellant, who 
had service from November 1966 to July 1971, appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.


REMAND

A preliminary review of the record discloses that in the VA 
Form (Appeal to Board of Veterans' Appeals) dated in October 
2001 the appellant, through his representative, stated that:  
"I want a video conference hearing or inperson hearing from 
the Cincinnati local office."  However, it does not appear 
that the appellant was afforded the hearing he had requested.  
The failure to afford the appellant a hearing constitutes a 
denial of due process which could result in any decision 
entered by the Board being vacated.  38 C.F.R. § 20.904(a)(1) 
(2002).  Therefore, this matter must be rectified prior to 
final appellate review.

The Board also observes that the RO requested additional 
service medical records based on a statement the appellant 
made in connection with his separation from service in June 
1971 which indicated that he was receiving psychiatric 
treatment.  The appellant stated "I am presently receiving 
psychiatric treatment and have attached the reports of Dr. 
Seeman and Dr. Mitchell."  Since those records were not 
associated with the claims file the RO requested a further 
search for service medical records.  In doing so the RO 
requested records of psychiatric treatment from November 1966 
to July 1971 at the Fort Ord clinic.  In response, the RO was 
requested to please limit the search time to one year.  In 
this regard, the record reflects that the appellant was 
absent without leave between May 1968 to June 1971, following 
which the appellant made the statement referred to above.  
Thus, there was only a somewhat brief period of time the RO 
needed to specify in a further search for records.  However, 
it does not appear that the RO ever followed up on the 
request for service medical records by limiting the time 
frame to one year.  As such, the Board believes that a 
further search for service medical records is required under 
the Veterans Claims Assistance Act of 2000 (VCAA).

With respect to the VCAA, the Board is required to address 
the VCAA that became law in November 2000 in each case.  The 
VCAA applies to all pending claims for VA benefits and 
provides, among other things, that the VA should make 
reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.

Unfortunately, the record contains absolutely no reference to 
the VCAA whatsoever.  In this regard, the Statement of the 
Case and the Supplemental Statement of the Case provided to 
the appellant does not contain laws and regulations 
pertaining to the VCAA, including 38 C.F.R. § 3.159, the 
regulation enacted by the VA to implement the VCAA.  While 
the Board acknowledges that a recent decision from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) clearly stated that the Board is permitted to 
consider law not considered by the RO, the Federal Circuit 
also held that 38 C.F.R. § 19.9(a)(2)(ii), which require the 
Board to provide the notice required by 38 C.F.R. § 5103(a) 
and provide a claimant not less 30 days to respond to the 
notice, was invalid because it was contrary to 38 U.S.C.A. 
§ 5103(b), which provided a claimant one year to submit 
evidence.  See Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Thus, it appears that this point in time notice to 
the appellant of the VCAA must originate from the RO.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  In addition to the development 
specified below, the RO should consider 
the appellant's claim under the VCAA.  In 
doing so, the RO should ensure that all 
notice and assistance provisions of the 
VCAA have been satisfied.

2.  The RO should again request service 
medical records pertaining to the 
appellant, specifically records of 
psychiatric treatment the appellant 
reports he received at the medical 
facility in Fort Ord, California, in June 
1971.

3.  The RO should schedule the appellant 
for a hearing pursuant to his request in 
his Substantive Appeal.

When the development requested has been completed, the case 
should again be reviewed based on the additional evidence.  
If the benefit sought is not granted, the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant is 
free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current 
appeal.  No action is required of the appellant until he is 
notified.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




